DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-11-17 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.
35 USC §112(f) - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) 
The identified claim limitation(s) is/are: 
Claim(s) 1, 16
	an application interface module adapted to be executed in a wireless networking device
		generic holder: an application interface module
		functional language: adapted to receive user state and application scenario

	a user role handler adapted to be executed in a wireless networking device
		generic holder: a user role handler
functional language: adapted to determine a user role of a source wireless communication device.
a data packet priority adjuster adapted to be executed in said wireless networking
device,		
generic holder: a user role handler
functional language: adapted to adjust a data packet priority of a data packet


The Specification discloses that the application interface module, user role handler, and data packet priority adjuster are embodied as computer software modules (i.e., the structure of executable code/instructions) at para. 0024, 0041.



35 USC §101 - Claim Rejections
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s)  is/are rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter.
Claim(s) 1 and 2-15
The claimed invention is directed to non-statutory subject matter because a broadest reasonable interpretation of the claim subject matter is directed to software. Software per se is not patent-eligible subject matter. 
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.
35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 4, 8, 12 and 5, 9, 13
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim(s) is/are rejected under 35 U.S.C. 112(a) because the Specification, while being enabling for scenarios in which the adjusted priority level (i.e., level after decrementing the priority level) is greater than the minimum level defined in the defined protocols of IEEE 802.1 p Type of Service, IEEE 802.11 User Precedence, or Access Category, is not enabled for scenarios in which in which the adjusted priority level is less than the minimum levels defined in said protocols.
In other words, the claims require that the data packet priority is quantified in the context of one of the following protocols as depicted in FIG. 5: 
	IEEE 802.1 p Type of Service,
	IEEE 802.11 User Precedence, or 
	Access Category.
Further, the claims require that the data packet priority be decremented variously by two or four. However, the Specification is silent with regards to what occurs if the pre-adjusted priority level is already at the lowest possible level defined by any of those priority protocol. For example, referring to FIG. 5, the Specification does not disclose enabling details as to what occurs when the current level of a data packet priority is at level 1 for IEEE 802.1 p Type of Service and conditions are satisfied (e.g., user rule is a listener or user state is absent) that causes the priority to be decremented by two or four. Decrementing level 1 for IEEE 802.1 p Type of Service by two would result in an adjusted priority level of -1, and decrementing by four would result in an adjusted priority level of -3, both negative levels are undefined levels in IEEE 802.p. Similar arguments and logic apply to the other protocols.
Consequently, the Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

Claim(s) 14, 19 and 20
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim(s) is/are rejected under 35 U.S.C. 112(a) because the Specification, while being enabling for scenarios in which the claimed “a number of audio data packets from said source wireless communication device during a predetermined window of time” is greater than zero (see support at para. 0033), does not reasonably provide enablement for when the number is zero or less.
In other words, a broadest reasonable interpretation of “a number of audio data packets” can be assigned a value 0 since 0 is a number. Para. 0033 of the instant Specification discloses a scenario in which the number is assumed to be greater than 0 (i.e., a positive number) but does not disclose details as to what occurs when there are no audio packets communicated over the window – that is, it would be unclear as to who would be the ‘speaker’ and who would be the ‘listener’ if no audio packets were actually communicated in said window.
Consequently, the Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.


35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 2, 4, 17
nonurgent
The term(s) is a subjective/relative term which renders the claim(s) indefinite. Furthermore, the limitations of the term(s) is/are not defined by claim language and the Specification does not provide a standard for ascertaining the requisite degree. According, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over PARK_377 (US20150067377) in view of O'Shaughnessy_538 (US20080153538), and further view of Malasani_202 (US10219202)
Claim(s) 1
PARK_377 teaches
	1) a computer software application adapted to be executed on said wireless communication device, 
said computer software application adapted to determine a user state of said wireless communication device, At the devices, images captured by a camera on the device may be used to automatically detect and generate statistics of eye gaze location (including timing) on the screen of the device. The monitored eye movement statistics can be considered a user state. <FIG(s). 4A, 4B; para. 0038, 0072-0077>.
said user state associated with a destination identifier of said wireless communication device, Each device would require an address for communicating data flow packets. Accordingly in the case where a device is a receiver, the device address of the device can be considered a destination addresses. Furthermore, in the embodiment where the device uses monitored eye movement statistics to determine application priority, the monitored eye movement statistics can be considered "associated" with the address of the device since both the statistics and address are related to the device. <para. 0036, 0081>.
said computer software application adapted to determine an application scenario of said computer software application, Eye gaze statistics can be used to determine the weights/priority of an application and corresponding data flows, the assigned weights/priority can be considered an application scenario <FIG(s). 4A, 4B, 5B, 5D; para. 0038, 0040, 0072-0077, 0099-0100; Claim(s) 21>.
said wireless communication device having: 
(a) a processing unit; CPU <FIG(s). 2B; para. 0005, 0054, 0105>.
(b) a memory operatively coupled to said processing unit; memory <FIG(s). 6; para. 0041, 0103>.
(c) an audio input interface operatively coupled to said processing unit; Device include gaming and video teleconferencing applications and therefore would implicitly include audio input and output interfaces <FIG(s). 1A, 2B; para. 0033>.
(d) an audio output interface operatively coupled to said processing unit; Device include gaming and video teleconferencing applications and therefore would implicitly include audio input and output interfaces <FIG(s). 1A, 2B; para. 0033>.
(e) a video input interface operatively coupled to said processing unit; Camera <FIG(s). 1A, 2B; para. 0043>.
(f) a video output interface operatively coupled to said processing unit; Display <FIG(s). 1A, 2B; para. 0043-0044>.
(g) said wireless network interface operatively coupled to said processing unit; and Wi-Fi Direction module, radio module, WLAN module <FIG(s). 1A, 1B, 3A, 3B; para. 0042, 0046, 0064-0065>.
(h) an operating system adapted to be executed by said processing unit; Operating systems <para. 0049, 0054, 0056, 0062>.
	4) a data packet priority adjuster adapted to be executed in said wireless networking device, before said data packet is scheduled to be sent to said wireless communication device over said wireless network, thereby forming an adjusted data packet priority. Prior to scheduled, transmission priorities for data flows are adjusted <para. 0011-0012, 0038, 0072-0077>.
said data packet priority adjuster adapted to adjust a data packet priority of a data packet 
said application scenario, Adjusting the established priorities among the data flows for the concurrent multimedia applications based upon weights associated with application priorities for one or more of the concurrent multimedia applications <para. 0011-0012>.
said user state and Priorities for each of the data flows may be established based on eye gaze recognition achieved by analyzing images captured by a camera on the device may be used to automatically detect and generate statistics of eye gaze location on the screen or on an external device. Windows having the greatest correlation between gaze location statistics and window location, and the applications or data flows associated with these windows, may be established as high priority applications or data flows. <FIG(s). 4A, 4B; para. 0038, 0072-0077>.
wherein said data packet is received from the said source wireless communication device and destined for said wireless communication device. Flow transmissions communicated to the destination device from another device <FIG(s) 1A, 6, 7; para. 0033, 0044-0048, 0072-0077>.

PARK_377 does not explicitly teach
	2) an application interface module adapted to be executed in a wireless networking device, 
said wireless networking device adapted to create a wireless network, 
said wireless communication device adapted to connect to said wireless networking device to access the Internet, 
said application interface module adapted to receive 
said user state and 
said application scenario from said computer software application over said wireless network;
	3) a user role handler adapted to be executed in said wireless networking device, 
said user role handler adapted to determine a user role of a source wireless communication device identified by a sender identifier;
However in a similar endeavor, O'Shaughnessy_538 teaches
	2) an application interface module adapted to be executed in a wireless networking device, 
said wireless communication device adapted to connect to said wireless networking device to access the Internet, In one embodiment, an MSN server enables communication between user devices over the Internet. <FIG(s). 1; para. 0061, 0081>.
said application interface module adapted to receive 
said user state and Push to talk (PTT) exchange server and/or presence server receives user presence status updates from a plurality of user devices. <FIG(s). 1, 2; para. 0016-0018, 0068-0071, 0095-0100>.
said application scenario from said computer software application over said wireless network; At least one application program is determined during formatting operation. For example, the device determines a native application format (associated with native program) of an availability status message in order to reformat the message into a generic format so that recipients can properly decode the availability status message according to another non-native program. <FIG(s). 2, 4, 5; para. 0095-0105, 0119, 0124-0126>.
	3) a user role handler adapted to be executed in said wireless networking device, 
said user role handler adapted to determine a user role of a source wireless communication device identified by a sender identifier; In a first embodiment, selected presence status by user is sent to PPT exchange server. PPT exchange server updates the user's updated status in the subscriber data base using some identifying information (contact information) associated with the user. Accordingly, the PPT exchange server determines the sender of the presence status. In second embodiment, The PTT exchange server determines an identifier of the user that is requesting a call (i.e., originator). <para. 0063-0065, 0070-0071, 0074>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by PARK_377 with the embodiment(s) disclosed by O'Shaughnessy_538. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques in sharing user status and availability to determine the likelihood of a response when attempting to contact a user and/or provide a generic format that allows different applications to universally communicate presence information <Background, FIG. 5, 7>
However in a similar endeavor, Malasani_202 teaches
	2) an application interface module adapted to be executed in a wireless networking device, said wireless networking device adapted to create a wireless network, said wireless communication device adapted to connect to said wireless networking device to access the Internet, WiFi router established a wireless (WiFi) network and connects several devices to the internet and acts as a home automation hub that receives and stores information regarding user’s presence and other user state information. <Col. 1, Ln 34 to 56; Col. 6, Ln 19-30; Col. 7, Ln 60 to Col. 12 Ln 30, FIG(s). 1A, 1B >
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by PARK_377 and O'Shaughnessy_538 with the embodiment(s) disclosed by Malasani_202. One of ordinary skill in the art would have been motivated to make this modification in order to provide a network device, such as WiFi router, that can provide both Internet access to user devices and act as a home automation hub without necessarily requiring the installation of any additional environmental sensors <Brief Summary of The Invention>.
Claim(s) 2, 17
PARK_377 teaches
	wherein said data packet priority adjuster decrements said data packet priority to form said adjusted data packet priority when said application scenario is nonurgent. The application that is associated with lower eye gaze information is has its priority flow data decreased. For example, the system determines the user is looking at the gaming application window more than the telecommunication application window and therefore decreases the priority of the telecommunication application. The lesser viewed window would be considered "nonurgent" as it does not have the attention of the user's eye relative to the greater viewed window. <FIG(s). 4B, 5A; para. 0037-0038, 0073-0075, 0101>.
Claim(s) 3, 7
PARK_377 teaches
	wherein said data packet is a video data packet. Embodiments are applicable to applications that use video teleconferences or video streams. <FIG(s). 1B, 2A; para. 0043-0047, 0050>.
Claim(s) 6, 18
PARK_377 teaches
wherein said data packet priority adjuster decrements said data packet priority to form said adjusted data packet priority when said user state is uninterested or absent. The application that is associated with lower eye gaze information is has its priority flow data decreased. For example, the system determines the user is looking at the gaming application window more than the telecommunication application window and therefore decreases the priority of the telecommunication application. The lesser viewed window would be considered "uninterested" as it does not have the attention of the user's eye relative to the greater viewed window such that that greater viewed windows duration is considered a predetermined threshold to be met in order to consider whether the lesser viewed window is considered ‘uninterested.’ <FIG(s). 4B, 5A; para. 0037-0038, 0073-0075, 0101>.
Claim(s) 15
PARK_377 teaches
wherein said computer software application determines said user state based on a set of images captured by said video input interface of said wireless communication device and a time of eye gazing direction toward said video output interface of said wireless communication device. Priorities for each of the data flows may be established based on eye gaze recognition achieved by analyzing images captured by a camera on the device may be used to automatically detect and generate statistics of eye gaze location (including timing) on the screen or on an external device. Windows having the greatest correlation between gaze location statistics and window location, and the applications or data flows associated with these windows, may be established as high priority applications or data flows. <FIG(s). 4A, 4B; para. 0038, 0072-0077>.
Claim(s) 16
PARK_377 teaches
(1) determining a user state of said wireless communication device by a computer software application, said computer software application running on said wireless communication device, At the devices, images captured by a camera on the device may be used to automatically detect and generate statistics of eye gaze location (including timing) on the screen of the device. The monitored eye movement statistics can be considered a user state. <FIG(s). 4A, 4B; para. 0038, 0072-0077>.
said user state associated with a destination identifier of said wireless communication device;  Each device would require an address for communicating data flow packets. Accordingly in the case where a device is a receiver, the device address of the device can be considered a destination addresses. Furthermore, in the embodiment where the device uses monitored eye movement statistics to determine application priority, the monitored eye movement statistics can be considered "associated" with the address of the device since both the statistics and address are related to the device. <para. 0036, 0081>.
(2) determining an application scenario of said computer software application by said computer software application; Eye gaze statistics can be used to determine the weights/priority of an application and corresponding data flows, the assigned weights/priority can be considered an application scenario <FIG(s). 4A, 4B, 5B, 5D; para. 0038, 0040, 0072-0077, 0099-0100; Claim(s) 21>.
(6) by a data packet priority adjuster running in said wireless networking device, adjusting a data packet priority of a data packet, before said data packet is scheduled to be sent to said wireless communication device over said wireless network, thereby forming an adjusted data packet priority, based on at least one of  
said application scenario,  Adjusting the established priorities among the data flows for the concurrent multimedia applications based upon weights associated with application priorities for one or more of the concurrent multimedia applications <para. 0011-0012>.
said user state and  Priorities for each of the data flows may be established based on eye gaze recognition achieved by analyzing images captured by a camera on the device may be used to automatically detect and generate statistics of eye gaze location on the screen or on an external device. Windows having the greatest correlation between gaze location statistics and window location, and the applications or data flows associated with these windows, may be established as high priority applications or data flows. <FIG(s). 4A, 4B; para. 0038, 0072-0077>.
wherein said data packet is received from said source wireless communication device and destined for said wireless communication device,  Flow transmissions communicated to the destination device from another device <FIG(s) 1A, 6, 7; para. 0033, 0044-0048, 0072-0077>.
wherein said computer software system includes
said computer software application, The functionality and logic that execute said disclosed embodiments can be considered an application <FIG(s). 4A, 4B; para. 0038, 0072-0077>.
said data packet priority adjuster. The functionality and logic that execute said disclosed embodiments can be considered an adjuster <FIG(s). 4A, 4B; para. 0011-0012, 0038, 0072-0077>.
PARK_377 does not explicitly teach
(3) receiving said user state from said computer software application by an application interface module, 
said application interface module running in a wireless networking device, 
said wireless networking device adapted to create a wireless network, 
said wireless communication device adapted to connect to said wireless networking device; 
(4) receiving said application scenario from said computer software application by said application interface module; 
wherein said computer software system includes 
said application interface module, 
said user role handler and 
However in a similar endeavor, O'Shaughnessy_538 teaches
(3) receiving said user state from said computer software application by an application interface module, Push to talk (PTT) exchange server and/or presence server receives user presence status updates from a plurality of user devices. <FIG(s). 1, 2; para. 0016-0018, 0068-0071, 0095-0100>.
said application interface module running in a wireless networking device, In one embodiment, an MSN server enables communication between user devices over the Internet. <FIG(s). 1; para. 0061, 0081>. 
(4) receiving said application scenario from said computer software application by said application interface module;  At least one application program is determined during formatting operation. For example, the device determines a native application format (associated with native program) of an availability status message in order to reformat the message into a generic format so that recipients can properly decode the availability status message according to another non-native program. <FIG(s). 2, 4, 5; para. 0095-0105, 0119, 0124-0126>.
(5) determining a user role of a source wireless communication device by a user role handler, said user role handler running in said wireless networking device, said source wireless communication device identified by a sender identifier; and In a first embodiment, selected presence status by user is sent to PPT exchange server. PPT exchange server updates the user's updated status in the subscriber data base using some identifying information (contact information) associated with the user. Accordingly, the PPT exchange server determines the sender of the presence status. In second embodiment, The PTT exchange server determines an identifier of the user that is requesting a call (i.e., originator). <para. 0063-0065, 0070-0071, 0074>.
wherein said computer software system includes 
said application interface module, The functionality and logic that execute said disclosed embodiments can be considered a module <FIG(s). 1, 2; para. 0016-0018, 0068-0071, 0095-0100>.
said user role handler and The functionality and logic that execute said disclosed embodiments can be considered a handler <para. 0063-0065, 0070-0071, 0074>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by PARK_377 with the embodiment(s) disclosed by O'Shaughnessy_538. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques in sharing user status and availability to determine the likelihood of a response when attempting to contact a user and/or provide a generic format that allows different applications to universally communicate presence information <Background, FIG. 5, 7>
However in a similar endeavor, Malasani_202 teaches
a wireless networking device adapted to create a wireless network, said wireless communication device adapted to connect to said wireless networking device;  WiFi router established a wireless (WiFi) network and connects several devices to the internet and acts as a home automation hub that receives and stores information regarding user’s presence and other user state information. <Col. 1, Ln 34 to 56; Col. 6, Ln 19-30; Col. 7, Ln 60 to Col. 12 Ln 30, FIG(s). 1A, 1B >
wherein said computer software system includes 
said application interface module, The functionality and logic that execute said disclosed embodiments can be considered an interface module <Col. 1, Ln 34 to 56; Col. 6, Ln 19-30; Col. 7, Ln 60 to Col. 12 Ln 30, FIG(s). 1A, 1B >
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by PARK_377 and O'Shaughnessy_538 with the embodiment(s) disclosed by Malasani_202. One of ordinary skill in the art would have been motivated to make this modification in order to provide a network device, such as WiFi router, that can provide both Internet access to user devices and act as a home automation hub without necessarily requiring the installation of any additional environmental sensors <Brief Summary of The Invention>.


Examiner’s Notes
‘If’ and ‘When’ clauses
Claim(s) 2, 4, 6, 8, 10, 12, 14, 17-20
A broadest reasonable interpretation of an “if” or “when” clause recites a condition which may or may not occur and the outcome isn’t necessarily dependent (or necessary) on the condition.  Therefore, an “if” or “when” clause does do not place meaningful limits on the claims (i.e., a prior art reference that teaches the claimed outcome is proper regardless of the “if” or “when” clause).  
In particular for a “when” clause, a broadest reasonable interpretation can also include a temporal condition (in contrast to using the term 'when' to describe a pre-requisite condition).  Therefore a prior art reference that teaches the claimed outcome occurring at least some duration concurrently as the “when” clause is proper. 
To avoid potential rejections using the above interpretation(s) where a conditional limitation was intended to be conveyed, the Examiner recommends amending the claims to recite a more explicit conditional relationship between the condition and outcome such as “determining that…,” “in response to…,” and/or “responsive to determining that…”

sets
Claim(s) 15
With regards to the phrase “a set of (elements)"
The proper grammatical description of a ‘set’ includes using a plural form of the set’s elements. For example, “a set of numbers,” “a set of configurations” uses a plural form of the term ‘numbers’ and ‘configurations’ respectively.
However, a set can be a singleton (i.e., a set containing a single member and/or having singular cardinality) and the proper grammatical description of said singleton would still conform to “a set of (elements)" where ‘elements’ is in plural form. That is, to use the phrase "set of element" (where ‘element' is in singular form) to describe a singleton set would be grammatically wrong.
Due to the above nuance, a broadest reasonable interpretation of a ‘set of…elements’ does not necessarily require the set to contain more than one element. That is, a ‘set’ can be construed to be a singleton. Consequently, prior art that discloses a single element would anticipate “a set of elements” since the single element can be considered a singleton set (regardless of whether the prior art suggests the possibility of more than one element). Contrast this with limitations such as “a set comprising more than one element” and/or other equivalent limitations that preclude the set from being a singleton set.
Similar comments apply to other phrases such as, but not limited to: “a list of (elements),” “a grouping of (elements),” “a number of (elements),” “a selection of (elements),” and “an arrangement of (elements).”

Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
USC101: The Reply’s arguments assume the rejection was made due to an Alice rejection (directed to abstract subject matter). The rejection is not made on the basis of Alice and/or abstraction and therefore the argument that the invention falls with a judicial exception and/or is not directed to an abstract concept is moot. The rejection is asserting that the invention directed to not directed to any of the statutory categories. See MPEP 2106:
Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

The system of claim 1 comprises elements 1-4 that are all software elements (see USC112F) and hence the system of claim 1 can be considered to be purely software without a physical or tangible form.
USC112f: The Reply purports that the terms are sufficient structure:
an application interface module, 
a user role handler, and 
a data packet priority adjuster.
That is, the Reply is effective stating that the above elements are inherent structure of themselves such it would be apparent to one skilled in the art would know what physical or tangible form said elements be. The Examiner disagrees. All the above terms are generic terms that would encompass a variety of forms, include those that are physical and non-tangible (software).
The Examiner would invite the Applicant to, for each of the above alleged structures to:
Identify what physical, tangible sub-elements corresponding to structure that each term is comprised of
Provide evidence demonstrating that one skilled in the art would readily understand that each term would correspond to the structure having identified sub-elements in part 1.
USC112a:

The Reply argues:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, the Reply purports arguments as a general allegation without providing further detail or elaboration to substantiate the allegation (i.e., citations, specific examples, submitted evidence and/or establishment of a fact pattern). This is particularly unconvincing since the negative priorities are in the context of IEEE 802.1 p Type of Service, which is an agreed upon protocol. Effectively the Reply is saying one skilled in the art would make use of the invention within the confines of the IEEE protocol when the protocol does not define or enable the use of negative priority levels. One skilled in the art would literally be making up undefined levels within the protocol that nobody would understand. The Examiner would invite the Applicant to provide actual evidence into the record to substantiate the statements above. Therefore, the arguments are not persuasive.
With regards to claim 14, the Reply submits that one would appreciate that a number would be zero and thus less than a predetermined threshold. However, this does not account for when the number can be negative (which the claim allows) and assumes the predetermined threshold is greater than 0. As discussed in the rejection, the unbounded possibilities that can be assigned to the claimed variables encompass a scope that is not enabled by the Specification.
USC112b:
Nonurgent: The Reply points to para 0037 that discloses that “As another example, when the data packet is a video data packet and the application scenario is nonurgent (such as an entertainment application, such as a video playback).” This citation is not definition of nonurgent but rather is an exemplary embodiment.  In other words this is not the same as saying “Nonurgent is defined as only entertainment type applications”
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.
USC112b:
nonurgent: The Reply points to para 0037 that discloses that “As another example, when the data packet is a video data packet and the application scenario is nonurgent (such as an entertainment application, such as a video playback).” This citation is not definition of nonurgent but rather is an exemplary embodiment.  In other words this is not the same as saying “Nonurgent is defined as only entertainment type applications”
USC103
The Reply argues that Park_377 is deficient because Park_377 is different from the Applicant’s disclosure. 
However, it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064. The claims are not commensurate with the arguments and therefore the reference(s) are/is still proper. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
The following arguments in the Reply have been fully considered and are persuasive:
USC112b:
uninterested: The Reply points to para 0029 that discloses the definition of “uninterested:”

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

There is nothing in para. 0029 that indicates this is simply an exemplary embodiment and since the Reply is purporting this is the definition, the Examiner is persuaded in that para. 0029 defines the scope of the claimed “uninterested” such that the definition of an ‘uninterested’ state is:
when an eye gazing direction of a detected person toward a display screen is equal or below a predetermined threshold, the application determines the detected person to be in a state of ‘uninterested.’


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415